Civil action to recover compensation for the partial taking of plaintiffs' lands, or damages for an alleged nuisance arising out of the construction and maintenance of a sewerage disposal plant.
The complaint alleges several elements of damage, a number of which the defendant asked to have stricken out, as irrelevant and immaterial. C. S., 537. The motion was allowed in part — the plaintiffs offering to file a bill of particulars — and the defendant appeals because his Honor "refused to strike from the complaint the irrelevant or redundant matter set forth therein, as specified in defendant's written motion." There are eight specifications in the defendant's motion.
It may be doubted whether the exception is sufficiently definite to enable us to review the different specifications, but however this may be, it is not discernible from the record that any harm has *Page 515 
come, or is likely to come, to the defendant by reason of the court's ruling. Hosiery Mill v. Hosiery Mill, 198 N.C. 596, 152 S.E. 794; Ellisv. Ellis, ibid., 767, 153 S.E. 449.
It is readily conceded that nothing ought to be in a complaint, or remain there over objection, which is not competent to be shown on the hearing. C. S., 506; 21 R. C. L., 452. But the matter can better be determined after the bill of particulars has been filed. S. v. Lumber Co.,199 N.C. 199, 154 S.E. 72. See, Hines v. Rocky Mount, 162 N.C. 409,78 S.E. 510, for scope of recoverable damages.
As no substantial right, of which the defendant can apparently complain, has presently been affected or impaired, the judgment will not be disturbed. C. S., 537; McIntosh, N.C. P.  P., 378.
Affirmed.